THE THIRTEENTH COURT OF APPEALS

                                    13-17-00469-CV


DAVID E. BLANCHARD, D.O., SCHUMACHER MANAGEMENT SERVICES INC., AND
                THE SCHUMACHER GROUP OF TEXAS, INC.
                                 v.
RACHEL MARIE EVANS AND RONALD D. EVANS, INDIVIDUALLY AS WRONGFUL
DEATH BENEFICIARIES OF RHONDA LYNN EVANS, DECEASED AND ON BEHALF
             OF ESTATE OF RHONDA LYNN EVANS, DECEASED


                                     On Appeal from the
                       28th District Court of Nueces County, Texas
                            Trial Cause No. 2016DCV-3791-A


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

January 10, 2019